Citation Nr: 0840751	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  03-06 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

Entitlement to service connection for hepatitis C, to include 
as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel




INTRODUCTION


The veteran served on active duty from October 1967 to 
November 1971.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  Thereafter, the veteran's file was 
transferred to the VA Regional Office and Insurance Center 
(RO&IC) in Philadelphia, Pennsylvania.

The Board notes that when the veteran filed his initial claim 
for service connection he did not claim any disabling 
condition as being related to Agent Orange exposure.  As 
such, the RO, in the November 2001 rating decision, denied 
service connection for "Agent Orange and Herbicide exposure."  
The veteran filed a notice of disagreement and a statement of 
the case was issued in February 2003.  In his substantive 
appeal (VA Form 9) filed in March 2003, the veteran 
identified hepatitis C as being the condition he sought 
service connection for as a result of herbicide exposure.  In 
a May 2003 rating decision, service connection was denied for 
hepatitis C as a result of Agent Orange exposure.  A 
supplemental statement of the case on this issue was sent 
later in the same month.

The record reflects that the veteran was scheduled for a 
Travel Board hearing in August 2007.  Without explanation, 
the veteran failed to report for the hearing scheduled, and 
neither he nor his representative has requested any further 
rescheduling.  Accordingly, the Board will proceed to a 
decision on this appeal as if the hearing request had been 
withdrawn.  See 38 C.F.R. § 20.704(d) (2008).


FINDINGS OF FACT

1.  The veteran did not serve in combat, and no objective 
evidence has been submitted to verify the veteran's claimed 
in-service stressors.

2.  The competent medical evidence of record reflects that 
hepatitis C is related to the veteran's drug abuse in 
service; the veteran has a history of substance abuse during 
his military service and following service.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 
4.125 (2008).

2.  The criteria for the establishment of service connection 
for hepatitis C, to include as due to Agent Orange exposure 
have not been met.  38 U.S.C.A. §§ 105, 1110, 1116, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1(m), 3.301, 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004).  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  In this case, the veteran was 
provided notice of the VCAA in May 2001, prior to the initial 
adjudication of his claims for service connection in the 
November 2001 rating decision at issue.  Additional VCAA 
letters were sent to the veteran in March 2003, November 
2003, June 2006 and October 2007.

The VCAA letters summarized the evidence needed to 
substantiate the claims and VA's duty to assist.  They also 
specified the evidence that the veteran was expected to 
provide, including the information needed to obtain both his 
private and VA medical treatment records.  In this way, the 
VCAA letters clearly satisfied the three "elements" of the 
notice requirement.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must state that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.

In the present appeal, the veteran received Dingess notice in 
June 2006, July 2007 and October 2007, pertaining to the 
downstream disability rating and effective date elements of 
his claims.

The Board concludes that all relevant evidence necessary for 
an equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, VA 
outpatient treatment reports, VA examinations and statements 
from the veteran and his representative.  The veteran has not 
indicated that he has any further evidence to submit to VA, 
or which VA needs to obtain.  There is no indication that 
there exists any additional evidence that has a bearing on 
this case that has not been obtained.  The veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  See 38 
C.F.R. § 3.103 (2007).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
claims has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent Laws and Regulations

Service Connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2007).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2007).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, then it 
has necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule will not be 
applicable.  Ortiz, 274 F.3d at 1365.

I.  Service connection for PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evaluation, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony may 
establish the occurrence of the claimed in-service stressor.  
38 U.S.C.A § 1154(b); 38 C.F.R. § 3.304(f).

If, however, the veteran did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony alone cannot establish the occurrence of a non-
combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Furthermore, an opinion by a medical health 
professional based on post-service examination of the veteran 
cannot be used to establish the occurrence of a stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).

Analysis

The veteran contends that his current PTSD is related to his 
active service.  Although the veteran has been diagnosed as 
having PTSD, he is not a combat veteran and his claimed 
stressors have not been corroborated.  The claim will 
therefore be denied on the last prong of a successful claim 
of service connection for PTSD, i.e., the in-service 
incident.

In accordance with the service personnel records, the 
veteran's military occupational specialty while stationed in 
Vietnam of an assistant operations specialist does not 
reflect that he was exposed to combat, as alleged, although 
his service records, including a report of separation from 
the Armed Forces (DD Form 214) indicate that he served in 
Vietnam.  Similarly, his service medical and personnel 
records do not support a finding that he engaged in combat.  

The veteran's awards and decorations are devoid of any 
indication of a Combat Infantryman's Badge, a Purple Heart, 
or any other metal which indicates combat service.  In 
particular, his service awards do not reflect any attachments 
of the "V" device, indicating service with valor and 
reflective of combat participation. See generally Army 
Regulation 672-5-1, 40.  The veteran was however, awarded the 
Republic of Vietnam Gallantry Cross with Palm Unit Citation 
Badge.  

Treatise information from an online source, submitted by the 
veteran, indicates that the Vietnam Gallantry Cross was 
awarded to individual military personnel for deeds of valor 
or displayed heroic conduct while fighting an enemy force.  
Likewise the Vietnam Gallantry Cross Unit Citation with Palm 
was awarded to a military unit for the same conduct.  The 
Vietnam Gallantry Cross Unit Citation with Palm was also 
issued to every Allied nation which provided military support 
to Vietnam between March 1, 1961 and the fall of Saigon in 
April 1975.  As such, this award alone is not indicative of 
the veteran's participation in combat during his active 
service and must be considered with the overall evidence of 
record.  

The veteran claimed that he participated in combat while 
stationed in Vietnam.  In December 2007, the U.S. Army and 
Joint Services Records and Research Center (JSSRC) reported 
that the unit records for the Headquarters and Headquarters 
Battalion, 101st Artillery Division from September 1, 1970 to 
January 31, 1971, do not reflect any findings of enemy 
attacks on this unit.  Thus, the objective evidence of record 
supports the finding that the veteran's Vietnam Gallantry 
Cross Unit Citation with Palm Unit Citation Badge was awarded 
to the veteran due to his service for an Allied nation which 
provided military support to Vietnam between March 1, 1961 
and the fall of Saigon in April 1975, and not as the result 
of combat with an enemy force.  

Apart from the inapplicability of any presumption of 
credibility as to claimed stressors accorded to veterans of 
combat, the record also does not substantiate the veteran's 
account of claimed stressors - primarily because the veteran 
has not provided sufficient information towards their 
substantiation.  Namely, the veteran contends that he was 
exposed to enemy attacks and his best friend, J.C. was killed 
in Vietnam.  

In a June 2006 rating decision, the RO noted that there was 
no record of casualty for J.C. in March 1971, when the 
veteran originally alleged he was killed.  After sending the 
veteran a letter in June 2006, asking for more specific 
information related to his in-service stressors, the RO 
requested verification of the alleged stressors from the 
JSRRC.  The veteran reported his unit was attacked in 
September 1970 and his friend J.C. was killed in November 
1970.  As noted above, JSRRC reported that there was no 
evidence of enemy attacks on the veteran's unit, and thus no 
findings of casualties due to enemy attacks were reported 
during this period.

To the extent that they may show corroboration of stressors, 
service treatment records do not contain any complaints, 
findings, or treatment of any psychiatric symptoms relative 
to the claimed stressors.  The separation examination was 
absent of any findings of PTSD or psychiatric problems.  

The record indicates the veteran has been diagnosed with 
PTSD.  VA outpatient treatment reports from January 1980 to 
May 2006 reflect the veteran was assessed and diagnosed with 
PTSD in June 1990, December 2000, March 2006, May 2006 and 
September 2006 and the veteran attended PTSD therapy.  In 
addition, the September 2006 report noted that the veteran 
was assessed with PTSD per information provided by the 
veteran and not by an objective finding.  In a May 2006 VA 
examination, the veteran was diagnosed with PTSD.  However, 
in September 2006 the veteran was scheduled for an additional 
VA examination, as the RO found that the May 2006 examination 
complicated by misinformation from a rating specialist which 
led to a misleading examination.  The September 2006 VA 
examination diagnosed the veteran with alcohol abuse and 
substance-induced mood disorder with depressive features and 
the examiner determined that the veteran did not meet the 
full criteria for PTSD as described in the Diagnostic and 
Statistical Manual for Mental Disorders, Fourth Edition, of 
the American Psychiatric Association (DSM-IV).  

If the diagnosis of a mental disorder does not conform to 
DSM-IV or is not supported by the findings on the examination 
report, the rating agency shall return the report to the 
examiner to substantiate the diagnosis.  Cohen v. Brown, 10 
Vet. App. 128, 140 (1997); 38 C.F.R. § 4.125(a).  In this 
case, the RO appropriately sent the claims file for a review, 
as it determined that the May 2006 examiner's diagnosis of 
PTSD was based an unverified in-service stressor, 
specifically combat exposure in Vietnam and that this 
misinformation was provided by a ratings specialist in the 
original examination request.  

While the veteran reported to VA examiners and VA treatment 
providers that he had been exposed to combat in Vietnam and 
his best friend was killed, the explicit or implicit opinion 
of the physician that the veteran is truthful is not 
necessarily probative as to the facts of the account - here 
as to the in-service events.  See Moreau v. Brown, 9 Vet. 
App. 389, 395-396 (1996).  Moreover, while a physician is 
competent to render medical opinions, such competence does 
not extend to the factual underpinnings of the opinion.  See, 
e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant); see also Jones (Stephen) v. 
West, 12 Vet. App. 383 (1999).  

The Board notes that the September 2006 VA examiner's 
conclusion that the veteran did not meet the diagnostic 
criteria for a diagnosis of PTSD was predicated upon a review 
of the claims file, an examination of the veteran and the 
proper information regarding the veteran's unverified in-
service stressor.  The Board finds this conclusion is 
consistent with the evidence of record and affords this 
opinion greater weight than the diagnosis made by the May 
2006 VA examiner, which was based upon an unverified in-
service stressor.  The Board also affords the September 2006 
VA examiner's conclusion greater weight than the previous VA 
treatment providers which were based solely on the veteran's 
statements of an in-service stressor.  Greater weight may be 
placed on one physician's opinion over another depending on 
factors such as reasoning employed by the physicians and the 
extent to which they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  

Where the veteran did not engage in combat, or the claimed 
stressor is noncombat-related, the record must contain 
service records or other credible sources that corroborate 
his testimony as to the occurrence of the claimed stressor.  
See Moreau and Swan, supra.  

The probative evidence does not include any evidence of a 
verified in-service stressor.  The veteran's reported 
stressors remained unverified after several attempts to 
obtain the requisite information and research the incidents 
alleged.  Moreover, the objective evidence of record supports 
the September 2006 VA examiner's conclusion that the veteran 
did not meet the diagnostic criteria for a diagnosis of PTSD.  
Thus, as the preponderance of the evidence is against the 
veteran's claim, the criteria for a grant of service 
connection for PTSD are therefore not met. 

II.  Service connection for hepatitis C, to include as due to 
Agent Orange exposure

VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  

The following diseases are deemed associated with herbicide 
exposure, under current VA law:  chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  The foregoing diseases shall be service 
connected if a veteran was exposed to an herbicide agent 
during active military, naval, or air service, if the 
requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 
2002); 38 C.F.R. 
§ 3.307(d) are also satisfied.  38 U.S.C.A. §§ 501(a), 1116; 
38 C.F.R. §3.309 (e). 

The diseases listed at § 3.309(e) shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994).  See also 61 Fed. Reg. 41,442-41,449, and 61 Fed. 
Reg. 57,586-57,589 (1996).

Notwithstanding the foregoing presumption provisions, a 
claimant is not precluded from establishing service 
connection for disability due to exposure to herbicides with 
proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 
(1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  See 38 
U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 C.F.R. § 3.301, 
3.303 (2008).  According to 38 C.F.R. § 3.1(m), "in line of 
duty" means an injury or disease incurred or aggravated 
during a period of active military, naval, or air service 
unless such injury or disease was the result of the veteran's 
own willful misconduct or, for claims filed after October 31, 
1990, was the result of his abuse of alcohol or drugs.  A 
service department finding that injury, disease or death 
occurred in line of duty will be binding on VA unless it is 
patently inconsistent with the requirements of laws 
administered by VA.  Requirements as to line of duty are not 
met if, among other things, at the time the injury was 
suffered or disease contracted, the veteran was absent 
without leave which materially interfered with the 
performance of military duty.  38 U.S.C.A. § 105 (West 2002); 
38 C.F.R. § 3.1(m) (2008).

Analysis

The veteran contends that his current hepatitis C was due to 
his exposure to Agent Orange during his active military 
service.  The evidence of record reflects that the veteran 
served in Vietnam during the Vietnam era and exposure to 
herbicides is conceded.

Service treatment records are absent of any findings of 
hepatitis C, although they do reflect that the veteran was 
using drugs in service.  Drug abuse was noted in July 1971 
and the veteran also admitted to a drug treatment facility in 
October 1971 for the improper use of heroin.  Service 
personnel records reflect that in a September 1971 Request 
for Discharge for the Benefit of Service, the veteran 
reported that he began using drugs in May, building up a 
habit of 2 vials a day, and that since he went on amnesty in 
August, he had not used heroin.

The medical evidence of record reflects that the veteran had 
been diagnosed with hepatitis C as early as January 2003.  VA 
outpatient treatment records from December 2002 to September 
2006 reflect that the veteran was treated for hepatitis C as 
well as cocaine and alcohol abuse.  

In a May 2008 VA examination, the veteran was diagnosed with 
hepatitis C.  The veteran had not been worked up formally for 
the degree of which his liver was affected nor did he have a 
liver biopsy.  The veteran's history of polysubstance abuse 
including alcohol and cocaine abuse dating back to his time 
in service was noted.  The examiner concluded that based on 
the veteran's history, the most likely source of contraction 
of hepatitis C was the use of cocaine as well as alcohol, for 
which he was treated in service.  Thus, the examiner opined 
that it was at least as likely as not that the veteran's 
hepatitis C status may stem from his use of cocaine and 
alcohol while in service.

Having carefully reviewed the record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection for hepatitis C, to include as 
due to Agent Orange exposure.  The Board acknowledges that 
the veteran is presumed to have been exposed to herbicides in 
service as he served in Vietnam during the Vietnam era.  
However, hepatitis C is not one of diseases, enumerated 
above, which has been deemed to be associated with herbicide 
exposure, under current VA law.  Therefore service connection 
for hepatitis C, to include as due to Agent Orange exposure 
is not warranted under current VA law for presumptive 
purposes.  See 38 C.F.R. §3.307 (a)(6).  

The Board also finds that the preponderance of the evidence 
is against the claim for service connection for hepatitis C 
on a direct basis, however, there is no competent medical 
evidence which supports the veteran's claim.  The record is 
absent of any findings of hepatitis C in service.  In 
addition, while the veteran has a current diagnosis of 
hepatitis C, the only specific medical opinion concerning the 
etiology of the veteran's hepatitis C relates it to the 
veteran's in-service s drug use, which, as noted above, 
constitutes a willful misconduct violation that takes his 
actions outside of the realm and purview of what is 
considered in the line of duty.  Consequently, there is no 
legal authority for VA to compensate him for any ensuing 
disability.  The appeal is accordingly denied.

The only opinion in the record linking hepatitis C to Agent 
Orange exposure in service is the veteran's.  The Board 
observes, however, that he, as a layperson, is not competent 
to provide probative medical evidence on a matter such as the 
diagnosis or etiology of a claimed medical condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claims, that doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).


ORDER

Service connection for PTSD is denied.

Service connection for hepatitis C, to include as due to 
Agent Orange, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


